Grant, J.
(after stating the facts). The assignments of error relate to the charge of the court, and the refusals to'give certain requests preferred by the plaintiff. The substance of most of the requests was correctly given in a clear and well-connected charge, a practice, we think, much preferable to reading each, specific request. The evidence was ample to sustain the finding that the order and the drafts based thereon were obtained by false representations, and were void in the hands of the Puritan Manufacturing Company. The court correctly instructed the jury that if they so found, the burden of proof was then upon the plaintiff to show that he was a bona fide holder. This was correct. Berry v. Whitney, 40 Mich. 65; Conley v. Winsor, 41 Mich. 253; Horrigan v. Wyman, 90 Mich. 121; Township of Grant v. Township of Reno, 114 Mich. 41.
The court held, as requested by plaintiff, that this was an Iowa contract. The false representations upon which the contract is based were made in Michigan, and the rules of procedure in our own courts must prevail. The court, however, said to the jury that if the drafts were obtained by fraud, it was then the duty of the plaintiff “in the language of the Iowa statute, to show that he was a holder in due course.” He further instructed the jury:
“ The circumstances coming to the knowledge of the purchaser before the purchase of said instrument must be such as to require that he shall, in good faith, inquire as to the validity of the acceptances, and it is only where the failure to inquire evinces an actual bad faith that such notice is sufficient. * * * It must be shown, either directly or by circumstances that the purchaser had notice *344of such infirmity. Simple proof of such facts and circumstances as will put a reasonable man upon inquiry-in relation thereto is not sufficient.”
This appears to be the rule in Iowa. Lake v. Reed, 29 Iowa, 260; Lehman v. Press, 106 Iowa, 390. It is strenuously urged by plaintiff’s counsel that the evidence conclusively shows that the plaintiff was a “holder in due course.” On the contrary, there was ample ¡evidence to support the finding of the jury that the plaintiff was not in fact the owner of these drafts, but that they were still owned by the Puritan Manufacturing Company, and that the plaintiff was a mere “stool-pigeon” or “fence,” used for the purpose of avoiding the defense of fraud. The cross-examination of plaintiff afforded evidence sufficient to justify the finding of the jury that he was not a bona fide holder and purchaser of these drafts in due course. But there was other cogent evidence to support such finding. It is unnecessary to state the evidence.
The case was properly submitted to the jury, and the judgment is affirmed.
Blair, Montgomery, Ostrander, and Hooker, JJ., concurred.